1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     JEFFREY KIM
6
7                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                   Case № 2:18-cr-109 MCE
11                        Plaintiff,             STIPULATION AND ORDER
                                                 TO CONTINUE STATUS CONFERENCE
12            v.
13    JEFFREY KIM,                               DATE: July 11, 2019
                                                 TIME:  10:00 a.m.
14                         Defendant.            JUDGE: Hon. Morrison C. England, Jr.
15
16
            On the Court’s own motion of May 1, 2019, the status conference scheduled for July 11,
17
     2019 was vacated and continued to July 25, 2019 at 10:00 a.m.
18
            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
19
     excluded from July 11, 2019 through and including July 25, 2019, pursuant to 18 U.S.C. §3161
20
     (h)(7)(A) and (B)(iv) [reasonable time to prepare] and General Order 479, Local Code T4 based
21
     upon continuity of counsel and defense preparation.
22
     DATED: May 1, 2019                          Respectfully submitted,
23
24                                               HEATHER E. WILLIAMS
                                                 Federal Defender
25
                                                 /s/ Benjamin D. Galloway
26                                               BENJAMIN D. GALLOWAY
27                                               Chief Assistant Federal Defender
                                                 Attorney for JEFFREY KIM
28
      Stipulation and Order                        -1-
      to Continue Status Conference
     DATED: May 1, 2019               MCGREGOR W. SCOTT
1
                                      United States Attorney
2
                                      /s/ Audrey Hemesath
3                                     AUDREY HEMESATH
                                      Assistant United States Attorney
4                                     Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order             -2-
      to Continue Status Conference
1                                                ORDER
2           The Court orders the time from July 11, 2019, up to and including July 25, 2019,
3    excluded from computation of time within which the trial of this case must commence under the
4    Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), 18 U.S.C. §3161(7)(A) and Local Code
5    T4. The Court also finds that the ends of justice served by granting defendant’s request for a
6    continuance outweigh the best interest of the public and defendant in a speedy trial.
7           IT IS SO ORDERED.
8    Dated: May 2, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -3-
      to Continue Status Conference
